                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EMILY FISHMAN, et al.,                                Case No. 17-cv-05351-WHA (TSH)
                                   8                      Plaintiffs,
                                                                                               DISCOVERY ORDER
                                   9               v.
                                                                                               Re: Dkt. Nos. 342, 343
                                  10     TIGER NATURAL GAS, INC., et al.,
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The parties have filed five discovery letter briefs. ECF Nos. 342, 343, 346, 347 and 348.
                                  14   The Court held oral argument on December 28, 2018 and now issues this order.
                                  15   A.     ECF No. 342
                                  16          1.        Rogs 4, 5, 6, 7, 8, 9, 10, 16, 20, 23, 24
                                  17          For these rogs, the parties agree that Dyet will need to examine documents before any
                                  18   further information can be provided. The Court and the parties discussed when Dyet can serve
                                  19   amended responses. The parties agreed that Dyet will serve amended responses on January 8,
                                  20   2019. Thereafter if Plaintiffs remain unsatisfied with Dyet’s responses, the parties should file a
                                  21   joint letter brief in sufficient time for the Court to resolve the dispute and any amended responses
                                  22   to be served by January 31, 2019. It is too late to file letter briefs raising new discovery disputes.
                                  23   However, the Court already ordered Dyet to amend these rog responses, see ECF No. 294, so a
                                  24   further letter brief concerning them is not a new discovery issue but relates to the enforcement of
                                  25   an existing Court order.
                                  26          2.        Rog 15
                                  27          Dyet’s amended response is deficient. The Court already ordered Dyet to answer this
                                  28   interrogatory, ECF No. 294, and since the amended response contains no information at all, Dyet
                                   1   is in violation of the Court’s order. The Court ORDERS Dyet to amend his response again by

                                   2   January 15, 2019. In the next amended response, any citation to documents must specify them by

                                   3   Bates number. Dyet may no longer merely state that he is investigating or doing a search for

                                   4   documents – he must provide the best substantive answer he can to the rog.

                                   5          3.      Initial Disclosures
                                   6          Dyet must serve his initial disclosures by January 18, 2019.

                                   7          4.      Request for more RFAs
                                   8          Plaintiffs request “that this Court allow additional Requests for Admission solely for

                                   9   authentication of documents.” However, Judge Alsup ruled that “[w]ith respect to non-expert

                                  10   discovery, no new discovery request may be propounded effective immediately.” ECF No. 274 at

                                  11   2. Accordingly, Plaintiffs’ request is DENIED.

                                  12   B.     ECF No. 343
Northern District of California
 United States District Court




                                  13          Plaintiffs served their second set of RFPs on Dyet on November 18, 2018. His responses

                                  14   were due on December 18, 2018, which is after the December 14, 2018 fact discovery cutoff.

                                  15   Accordingly, Dyet need not produce documents in response to these untimely RFPs. There was

                                  16   no reason for Plaintiffs to delay this long in serving these RFPs. Plaintiffs previously served Dyet

                                  17   with their first set of RFPs in July – five months before the fact discovery cutoff – and they have

                                  18   offered to reason why they could not have also timely served their second set of RFPs. The

                                  19   motion to compel is DENIED.

                                  20   C.     ECF No. 346
                                  21          Plaintiffs seek a second deposition of Tiger’s Controller, Jennifer St. Clair, and its

                                  22   President, Lori Johnson. Plaintiffs state that Tiger produced draft scripts, advertising materials,

                                  23   advertising strategy materials, two versions of the Master Sheet, and enrollment data after

                                  24   Plaintiffs deposed these witnesses. In addition, the Court has ordered Tiger to produce a key or

                                  25   legend that would explain the rate codes, see ECF No. 335, which Plaintiffs state Tiger has not yet

                                  26   produced.

                                  27          As to the scripts, Master Sheets, and key or legend about the rate codes, the Court has

                                  28   already ordered the re-deposition of a Rule 30(b)(6) witness on a broad scope of topics and a re-
                                                                                         2
                                   1   deposition of Rachel Harvick Strealy in light of those late productions. ECF No. 335. At this

                                   2   point Plaintiffs are just piling on. Further re-depositions on St. Clair and Johnson on those topics

                                   3   are duplicative and excessive and are DENIED.

                                   4          The Court ORDERS that Plaintiffs may re-depose Johnson on the limited subjects of

                                   5   marketing strategy and sales material documents that were produced after her deposition. The

                                   6   Court ORDERS that Plaintiffs may re-depose St. Clair on the limited subjects of documents

                                   7   produced after her deposition about enrollment data, payments to Dyet, and her communications

                                   8   with Dyet. Both depositions shall be completed by January 18, 2019. Pursuant to Judge Alsup's

                                   9   Supplemental Standing Order, Tiger shall bear all expense of these depositions.

                                  10   D.     ECF No. 347
                                  11          1.      TPV Recordings
                                  12          There is no dispute for the Court to resolve.
Northern District of California
 United States District Court




                                  13          2.      Master Sheet
                                  14          Plaintiffs state in the letter brief that “[t]o the extent that the ‘Master Sheets’ are

                                  15   incomplete, Plaintiffs request an order that Tiger produce all ‘Master Sheets’ containing class

                                  16   members’ information.” From this, it was unclear if there is a dispute for the Court to resolve,

                                  17   although a request for every iteration of a constantly updated spreadsheet appears unreasonable.

                                  18   At oral argument, however, Plaintiffs clarified that they are actually seeking the most recent

                                  19   version of each type of Master Sheet. Tiger represents that it has produced those. Accordingly,

                                  20   there is no dispute for the Court to resolve.

                                  21          3.      Payment Information
                                  22          There is no dispute for the Court to resolve.

                                  23   E.     ECF No. 348
                                  24          1.      Telemarketer Information
                                  25          Plaintiffs state that on December 14, 2018, the last day of fact discovery, Tiger produced

                                  26   an incomplete Master Sheet, later supplemented on December 20, 2018, that has a column

                                  27   containing the first and last names of the telemarketing agents who contacted members of the

                                  28   putative class. Plaintiffs say they did not have this information previously, hindering their ability
                                                                                           3
                                   1   to locate the telemarketers and depose them. Plaintiffs request an order that they be allowed to

                                   2   take five additional depositions, including beyond their current limit of 10 and that they may take

                                   3   the depositions after January 31, 2019 if necessary. Tiger states that it does not oppose Plaintiffs'

                                   4   request to take additional depositions of CGC/ECC employees up to January 31, 2019 and within

                                   5   the Plaintiffs’ limit of 10 depositions.

                                   6          Tiger's position is reasonable. The January 31, 2019 deadline was ordered by Judge Alsup.

                                   7   See ECF No. 274. The late discovery of the telemarketer names is unrelated to the number of

                                   8   depositions that is reasonable and proportional to the needs of the case. Accordingly, the Court

                                   9   ORDERS that Plaintiffs may depose additional CGC/ECC employees up to their limit of 10

                                  10   depositions and no later than January 31.1

                                  11          2.      Servers, Hard Drives, Databases and Email Systems
                                  12          Citing the late production of certain documents as well as accusations of incomplete
Northern District of California
 United States District Court




                                  13   searches for documents, Plaintiffs “request that a third party be engaged to search Tiger’s servers,

                                  14   databases, and email systems for ESI. Also, Plaintiffs request that the endeavor be commenced

                                  15   immediately and at Tiger’s expense.” Plaintiffs state that the gist of the problem is that Tiger

                                  16   maintains an H drive in which employees maintain folders of custodial documents. Apparently,

                                  17   employees were instructed to search those folders on their own, and Plaintiffs maintain those

                                  18   searches were inadequate, citing in particular the late production of electronic scripts and Master

                                  19   Sheets (including telemarketer information contained on the Master Sheets). Tiger represents that

                                  20   it has investigated this issue and determined that Strealy and Johnson did not properly search their

                                  21   custodial files on the H drive. Tiger represents that it rectified this issue and produced additional

                                  22   responsive documents by December 20, 2018. Tiger also offers to provide Plaintiffs with a list of

                                  23   the individuals who searched each employee’s folder on the H drive and what search terms they

                                  24   ran. Plaintiffs do not agree this remedy is sufficient, contending that Tiger located these errors

                                  25   only in response to Plaintiffs pointing them out, which leaves Plaintiffs guessing if there could be

                                  26   additional search errors.

                                  27
                                       1
                                  28    When this Court orders a witness re-deposed due to the late production of documents, that does
                                       not count as an additional deposition toward Plaintiffs’ limit of 10.
                                                                                        4
                                   1          The Court is sympathetic to Plaintiffs’ frustrations, but the extreme remedy they seek is

                                   2   simply not appropriate for this case. As matters stand now, the Court has no basis other than

                                   3   conjecture to think that there are any omissions in Tiger’s document productions. In addition, it

                                   4   would be impossible to complete Plaintiffs’ requested endeavor by the January 31 deadline. See

                                   5   ECF No. 274. Accordingly, the Court ORDERS Tiger to inform Plaintiffs by January 4, 2019 of

                                   6   the identities of the individuals who performed searches on employees’ folders on the H drive and

                                   7   what search terms they used. Plaintiffs’ request is otherwise DENIED.

                                   8

                                   9          IT IS SO ORDERED.

                                  10

                                  11   Dated: December 28, 2018

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                   THOMAS S. HIXSON
                                  14                                                               United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        5
